Opinion by
Tilson, J.
The evidence showed that certain items consist of Venice laces similar to those involved in Littwitz v. United States (C. D. 217), filet laces like those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), flouncing like that passed upon in United States v. Ramig (17 id. 365, T. D. 43809), and other items of laces similar to those the subject of United States v. Case (20 id. 185, T. D. 45979). The claim at 75 percent under paragraph 1430 was therefore sustained.